                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


UNITED STATES OF AMERICA

vs.                                                           Case No. 8:09-CR-32-T-27TGW

HAROLD JASON VASQUEZ, JR.
_________________________________/

                                             ORDER

       BEFORE THE COURT is Defendant’s pro se Motion Requesting Appointment of Counsel

to File a Modification of Sentence Pursuant to the Retroactive Amendment 782 (Dkt. 97).

Construing the motion liberally, Defendant seeks a sentence reduction under the First Step Act of

2018. The Federal Defender was appointed but has not taken any action (Dkt. 99). Because

Defendant is not eligible for a sentence reduction under the First Step Act, the Order appointing the

Federal Defender is VACATED. His construed motion for sentence reduction under the First Step

Act (Dkt. 97) is DENIED.

       Defendant was convicted of distribution of 5 or more grams of cocaine base and sentenced

to 60 months, followed by a 5 year term of supervised release (Dkt. 32). He completed his prison

sentence and his term of supervised release commenced on July 8, 2013 (Dkt. 37). He has been

before the court four times for violating the terms of supervised release (Dkts. 49, 61, 79, 96). His

term of supervised release has been revoked three times, the latest on August 30, 2018 (Dkts. 61, 79,

96). He was sentenced to 6 months in prison, followed by a 3 year term of supervised release (Dkt.

96).

       Under Section 404(b) of the First Step Act of 2018, a court may “impose a reduced sentence

as if sections 2 or 3 of the Fair Sentencing Act of 2010 ... were in effect at the time the covered


                                                 1
offense was committed.” Pub. L. No. 115-391, 132 Stat. 5194. Under Section 404(a), a “ ‘covered

offense’ means a violation of a Federal criminal statute, the statutory penalties for which were

modified by section 2 or 3 of the Fair Sentencing Act of 2010 ... that was committed before August

3, 2010.” While Defendant’s offense of conviction is a “covered offense” as defined in Section 404

of the First Step Act, he is ineligible for a sentence reduction because he completed his prison

sentence and the First Step Act does not authorize a reduction in the sentence imposed after

revocation of his term of supervised release. More specifically, retroactive application of the Fair

Sentencing Act does not reduce the penalties he faced when his term of supervised release was

revoked.

       DONE AND ORDERED this 19th day of August, 2019.



                                              /s/ James D. Whittemore
                                              JAMES D. WHITTEMORE
                                              United States District Judge

Copies to: Defendant, Counsel of Record




                                                 2
